Voto disidente del
Juez Asociado Señor Irizarry Yunqué
al cual se une el Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 30 de junio de 1981
Convengo con la ponencia circulada que no está exento de responsabilidad en este caso el conductor del jeep. Pero es evidente que el vehículo no se hubiera volcado si, además, el terreno no hubiese cedido. El municipio demandado tenía la obligación de mantener en buen estado el camino, que no por ser vecinal deja de ser una vía pública. Acepto que muchos caminos en lugares escarpados de nuestra “ruralía” no se intentaran para tránsito vehicular y sí para marcha a pie y a caballo. Pero no podemos ignorar que vivimos en una época motorizada, siendo Puerto Rico uno de los países del mundo de más densidad vehicular, y que hoy día el jeep ha venido a sustituir al caballo como medio de transporte en nuestros campos. Este hecho no puede ser ignorado por los municipios.
Modificaría la sentencia recurrida a base de reconocer un cincuenta por ciento de responsabilidad a cada parte, es decir, al conductor del jeep y al municipio demandado.